IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-81,575-01



                             EX PARTE GARY GREEN



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
      FROM CAUSE NO. F09-59380-S IN THE 282 nd DISTRICT COURT
                        DALLAS COUNTY

      Per Curiam.

                                       ORDER

      This is an application for a writ of habeas corpus filed pursuant to the provisions of

Texas Code of Criminal Procedure Article 11.071.

      In November 2010, a jury found applicant guilty of the offense of capital murder

committed in September 2009. The jury answered the special issues submitted pursuant to

Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Green v. State, No. AP-76,458 (Tex. Crim. App. Oct. 3, 2012).
                                                                                     Green - 2

       Applicant presents twenty allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court held an evidentiary hearing.

The trial court entered findings of fact and conclusions of law recommending that the relief

sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We adopt the trial court’s findings and conclusions. Grounds for relief 11B, 13, 15, 16A, and

17 are also procedurally barred. See Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App.

1989); Ex parte Acosta, 672 S.W.2d 470 (Tex. Crim. App. 1984). Therefore, based upon the

trial court’s findings and conclusions and our own review, we deny relief.

       IT IS SO ORDERED THIS THE 24TH DAY OFJUNE, 2015.


Do Not Publish